Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-11 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method of protecting a superconducting magnet from quenches, the superconducting magnet having at least one primary coil comprising high temperature superconductor, HTS, material, the method comprising: providing a secondary HTS tape, the secondary HTS tape being in proximity to and electrically insulated from the primary coil, and being configured to cease superconducting at a lower temperature than the primary coil during operation of the magnet; detecting a loss of superconductivity in the secondary HTS tape; and in response to said detection, dumping energy from the primary coil into an external resistive load as recited in claim 1.

A quench protection system for use with a superconducting magnet having at least one primary coil comprising high temperature superconductor, HTS, material, the system comprising: a secondary HTS tape configured to be positioned in proximity to and insulated from the primary coil of the magnet, and to cease superconducting at a lower temperature than the primary coil during operation of the magnet; a detection unit configured to detect a loss of
superconductivity in the secondary HTS tape; and a quench protection unit configured to cause energy to be dumped from the primary coil to an external resistive load in response to said detection as recited in claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836